Filed 2/17/21
                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                  DIVISION FIVE


 CRESTWOOD BEHAVIORAL
 HEALTH, INC.,
        Petitioner,                         A160523

 v.                                         (Alameda County
 THE SUPERIOR COURT OF                      Super. Ct. No. HG19043894)
 ALAMEDA COUNTY,
        Respondent;
 MARICRIS FRAGOZA,
        Real Party in Interest.


       In this writ proceeding, we must determine what venue is proper in an
action filed under the Private Attorneys General Act (the Act; Lab. Code, §
2698 et seq.). In the challenged order, the respondent court concluded that
claims under the Act may properly be tried in a county where petitioner
Crestwood Behavioral Health, Inc. (Crestwood) allegedly committed Labor
Code violations against some of its employees, rather than only in the
counties where real party in interest Maricris Fragoza was employed or
where Crestwood has its principal place of business. Crestwood seeks a writ
of mandate directing respondent court to grant its motion to transfer venue.
We conclude that the trial court did not err and deny the petition.




                                        1
                                 BACKGROUND
                                      A.
      When employers violate worker protections in the Labor Code, state
law provides a variety of enforcement options. The employee can file an
individual lawsuit for damages and statutory penalties. (See, e.g., Lab. Code,
§§ 203, 1194.) The employee can file a claim with the Labor Commissioner,
who can investigate the claim and order the employer to pay owed wages.
(See, e.g. id., § 98.) The Labor Commissioner can, in some instances, initiate
an administrative proceeding or lawsuit to impose civil penalties. (See, e.g.,
id., §§ 98, 210, 225.5.) Some violations may subject an employer to criminal
prosecution. (See e.g., id. § 215.)
      The Legislature added an additional option in 2003 when it enacted the
Act. Concerned that state labor laws were not being adequately enforced,
due to funding constraints and competing priorities of enforcement agencies,
the Legislature created a mechanism to deputize “aggrieved employee[s]” to
pursue civil penalties. (See Lab. Code, § 2699, subd. (a); Kim v. Reins
International California, Inc. (2020) 9 Cal.5th 73, 81 (Kim).) Only aggrieved
employees have standing to bring this type of enforcement action. (Lab.
Code, § 2699, subd. (a); Kim, supra, 9 Cal.5th at p. 81.) An aggrieved
employee is a person who was employed by the defendant employer and who
suffered one or more of the alleged Labor Code violations. (Lab. Code, 2699,
subd. (c); Kim at p. 82.) The Act authorizes the employee to pursue civil
penalties for Labor Code violations committed by the employer against all
aggrieved employees. (Lab. Code, § 2699, subd. (a); Huff v. Securitas Security
Services USA, Inc. (2018) 23 Cal.App.5th 745, 751 (Huff).)
      An employee who brings such an action is acting as an agent of state
enforcement agencies. (Kim, supra, 9 Cal.5th at p. 81.) The enforcement



                                       2
action is entirely distinct from an individual suit for damages. (Ibid.) It is a
dispute between the employer and the state, not the employer and the
employee. (Ibid.) If the suit is successful, the civil penalties are split
between the state (75 percent) and the aggrieved employees (25 percent).
(Ibid.; Lab. Code, § 2699, subd. (i).)
                                         B.
      Fragoza filed an enforcement action under the Act in Alameda County
Superior Court. Her complaint alleges that she formerly worked for
Crestwood in Solano County and that Crestwood systematically violates
certain provisions of the Labor Code at its treatment centers located
throughout California. Specifically, Fragoza alleges Crestwood neglects to
properly compensate non-exempt employees for all hours worked including
overtime; fails to provide accurate and itemized wage statements; fails to
allow non-exempt employees to take rest/meal breaks or to pay premiums for
missed breaks; and fails to timely pay wages owed on termination. On this
basis, she asserts two causes of action for civil penalties (Lab. Code, § 2699,
subds. (a), (f)) on behalf of the State of California and aggrieved Crestwood
employees.
      In the complaint, Fragoza alleges that venue is proper in Alameda
County because Crestwood operates a chain of treatment centers and
employs aggrieved employees across California, including in Alameda
County.
      Crestwood filed a motion to transfer venue to Sacramento County
(where its principal place of business is located), arguing that venue is not
proper in Alameda County because Fragoza worked only in Solano County.
The trial court denied the motion, concluding that Alameda County is a




                                         3
proper venue under either Code of Civil Procedure section 3931 or section
395.5. The court explained: “Venue is proper in Alameda County . . . because
[Crestwood] is a corporation and it operated two facilities in Alameda County,
[which] is a county ‘where the obligation or liability arises.’ [¶] . . . [¶] When
an employee is serving as proxy or agent of the [Agency], the employee can
assert all claims that the [Agency] could assert and is not limited to
prosecuting only those claims for Labor Code violations that affected the
employee as an individual. ([Huff, supra, 23 Cal.App.5th at pp.] 753-761.) [¶]
Regarding the claims of the [Agency] against the employer, those claims arise
wherever the employer allegedly violated the Labor Code.”
                                        C.
      Crestwood timely filed a petition for writ of mandate (§ 400), and we
stayed further trial court proceedings pending our review of briefing from the
parties. We determined that the petition presents a significant and recurring
issue of first impression that might otherwise evade review, and we issued an
order to show cause why the relief requested in the petition should not be
granted.2 (Noe v. Superior Court (2015) 237 Cal.App.4th 316, 325; Baeza v.




      1   Undesignated statutory references are to the Code of Civil Procedure.

      2The trial court found the venue issue appropriate for interlocutory
review under section 166.1, stating the question was an “unresolved and
recurring legal issue on which there is substantial ground for difference of
opinion.” While section 166.1 recommendations may, as here, assist an
appellate court’s determination whether to entertain extraordinary writ
review, “[s]ection 166.1 ‘does not change existing writ procedures” (Bank of
America Corp. v. Superior Court (2011) 198 Cal.App.4th 862, 869, fn. 6),
including the necessity of an appellate court weighing other factors bearing
on the propriety of writ review (see, e.g., Omaha Indemnity Co. v. Superior
Court (1989) 209 Cal.App.3d 1266, 1269, 1271-1274).

                                         4
Superior Court (2011) 201 Cal.App.4th 1214, 1221-1222.) Fragoza filed a
return to the order to show cause and Crestwood filed a reply.
                                  DISCUSSION
      Crestwood argues that venue is properly located in the county where
the representative plaintiff worked but not counties where other aggrieved
employees worked. We hold that venue is proper in any county in which an
aggrieved employee worked and Labor Code violations allegedly occurred.
                                       A.
      When, as here, venue is proper in more than one county, a plaintiff may
choose among the available options. (Battaglia Enterprises, Inc. v. Superior
Court (2013) 215 Cal.App.4th 309, 313.) The plaintiff’s choice of venue is
presumed correct. (Id. at pp. 313-314.) As the party attempting to change
venue, Crestwood bears the burden of establishing that Alameda County is
not a proper venue under any applicable statute. (See Fontaine v. Superior
Court (2009) 175 Cal.App.4th 830, 836.) The two statutes at issue here are
sections 395.5 and 393, subdivision (a).
      Section 395.5 provides several potential venue options for suits filed
against corporations. One option is the county in which the corporation’s
principal place of business is located. (§ 395.5.) It is undisputed that
Crestwood’s principal place of business is Sacramento County and that venue
would be proper there. The dispute relates to a different venue option—the
county “where the obligation or liability arises.” (Ibid.) Crestwood argues its
liability under the Act (as pled in the complaint) arises only in Solano
County, where Fragoza worked, rather than in Alameda County, where other
aggrieved employees worked.
      Section 393, subdivision (a), applies to an action that seeks “recovery of
a penalty or forfeiture imposed by statute.” It provides for trial in “the



                                        5
county in which the cause, or some part of the cause, arose.” (§ 393.) Again,
Crestwood argues that the cause arose in Solano County, where Fragoza
worked, but not in Alameda County.
      Generally, we review orders denying venue transfer motions for abuse
of discretion. However, de novo review is appropriate here because we are
asked to construe the applicable statutes and apply them to undisputed facts.
(Dow AgroSciences LLC v. Superior Court (2017) 16 Cal.App.5th 1067, 1076;
County of Siskiyou v. Superior Court (2013) 217 Cal.App.4th 83, 92.)
                                       B.
      The operative question is whether “the obligation or liability” (§ 395.5),
or “some part of the cause” (§ 393, subd. (a)), arose in Alameda County.
      Although Crestwood’s liability under the Act is based on its alleged
Labor Code violations against all aggrieved employees, it argues that the
violations against the representative plaintiff are more significant for venue
purposes. It reasons that, although a plaintiff may enforce Labor Code
violations suffered by other aggrieved employees, a plaintiff cannot bring an
action under the Act unless she has suffered at least one Labor Code violation
herself. (Lab. Code, § 2699, subds. (a), (c).) It is a metaphysical argument:
without the Labor Code violations against Fragoza in Solano County, this
lawsuit would not exist.
      Crestwood misapprehends the purpose of Fragoza’s personal
allegations. The allegations regarding Fragoza’s employment with Crestwood
are necessary to establish standing, not venue. (See Lab. Code, § 2699,
subds. (a), (c).) The standing requirement simply ensures that courts decide
“ ‘only actual controversies between parties with a sufficient interest in the
subject matter of the dispute to press their case with vigor.’ ” (Kim, supra, 9
Cal.5th at p. 83.) Once she establishes standing, Fragoza is suing as a proxy



                                       6
for the state, not as an individual. (Id. at p. 87.) She has no individual claim.
(Ibid.) She may pursue civil penalties “only as the state’s designated proxy,
suing on behalf of all affected employees.” (Ibid.; see also, ZB, N.A. v.
Superior Court (2019) 8 Cal.5th 175, 185, 193 [penalties imposed under Act
are independent of any employees’ actual loss or damage].) We see no reason
why the Legislature would restrict the proper venue to the location of an
individual employee when she is suing on behalf of all aggrieved employees,
not herself, and she has no individual claim.
      For the same reasons, we reject Crestwood’s analogy to class actions,
where the named plaintiff must have a personal cause of action against the
defendant tying venue to the county in which the action was filed. (General
Motors Corp. v. Superior Court (1983) 141 Cal.App.3d 966, 969.) A
representative plaintiff in a class action has “ ‘only a single claim for relief—
the plaintiff’s own.’ ” (Kim, supra, 9 Cal.5th at p. 86.) A representative
action under the Act is an enforcement action, “not simply a collection of
individual claims for relief, and so is different from a class action.” (Ibid.)
      We agree with Fragoza that venue is appropriate in Alameda County,
pursuant to either section 393, subdivision (a), or section 395.5. Crestwood
operates treatment centers in Alameda County, and Fragoza alleges Labor
Code violations at Crestwood’s locations statewide, including in Alameda
County. Under the plain meaning of the relevant venue statutes,
Crestwood’s “liability” (§ 395.5), and “some part of the cause” (§ 393), arose in
Alameda County because Labor Code violations allegedly occurred there.
(See Black Diamond Asphalt, Inc. v. Superior Court (2003) 109 Cal.App.4th
166, 172 [under § 395.5, liability arises where a breach of legal rights occurs];
Dow AgroSciences LLC v. Superior Court, supra, 16 Cal.App.5th at pp. 1074-
1077 [under § 393, subd. (a), in an action against a corporation for breach of



                                         7
statutory duty to warn residents about toxic fumigant, the cause “arose”
where the residents were exposed to the fumigants].)
      Crestwood has little cause to complain. Venue rules give defendants
some control over the choice of forum so that the action is not litigated in a
faraway county where it would be expensive and difficult to defend. (Edmon
& Karnow, Cal. Practice Guide: Civil Procedure Before Trial (The Rutter
Group 2021)¶ 3:451.) Crestwood operates two facilities in Alameda County,
where Fragoza alleges Labor Code violations occurred. It does not identify
any practical problems linked to defending the case in a county where it
operates.
      The trial court did not err in denying Crestwood’s motion to transfer
venue. We need not address the parties’ additional arguments, including
Crestwood’s argument that section 395.5 takes precedence over section 393,
subdivision (a).
                                 DISPOSITION
      The petition for writ of mandate/prohibition is denied. The stay issued
by this court on July 31, 2020, is vacated and shall dissolve upon issuance of
the remittitur. (Cal. Rules of Court, rule 8.490(d).) Fragoza is entitled to her
costs in this writ proceeding. (Cal. Rules of Court, rule 8.493(a)(1)(A).)




                                        8
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.



A160523




                               9
Alameda County Superior Court, Case No. HG19043894

Trial Judge: The Honorable Winifred Y. Smith

Boutin Jones Inc., Bruce M. Timm and Kimberly A. Lucia for Petitioner.

Schneider Wallace Cottrell Konecky LLP, Carolyn H. Cottrell, Ori Edelstein
and Brett Watson for Real Party in Interest




                                    10